The facts out of which this case grows are identical with those which gave rise to State, ex rel. Wilcox, Relator, v. Irene Armstrong, et al., Respondents, decided this date, the parties only being different. In the latter case Irene Armstrong was removed and reinstated as Mayor Commissioner, while in this case respondent was removed and reinstated as City Clerk and Collector of the City of Daytona Beach. The record has been examined and we find ourselves confronted with pleadings, briefs and questions similar to those in State, ex rel. Wilcox, v. Irene Armstrong, etal., the demurrer to the writ herein is accordingly sustained on authority of the last stated case.
It is so ordered.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD, and DAVIS, J.J., concur.